                   Case 2:21-cv-00007-BJR Document 13 Filed 03/04/21 Page 1 of 2




 1                                                 THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   MICHAEL CHAVEZ, an individual,                   No. 2:21-cv-00007-BJR
10                             Plaintiff,             NOTICE OF APPEARANCE
11            v.
12   AMAZON WEB SERVICES, INC., a
     Delaware Corporation,
13
                               Defendant.
14

15
     TO:              MICHAEL CHAVEZ, Plaintiff
16
     AND TO:          Attorneys for Plaintiff
17

18
              PLEASE TAKE NOTICE that Heath Hyatt of Perkins Coie LLP hereby appears on
19
     behalf of Defendant AMAZON WEB SERVICES, INC. in addition to the undersigned counsel.
20
     Copies of all further documents and pleadings with regard to this litigation, with the exception of
21
     original process, are to be served on Mr. Hyatt and the undersigned counsel.
22

23
     ///
24

25   ///
26

      NOTICE OF APPEARANCE                                                     Perkins Coie LLP
      (No. 2:21-cv-00007-BLR) –1                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     151117304.1                                                              Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 13 Filed 03/04/21 Page 2 of 2




 1
     DATED: March 04, 2021                       By: s/ Heath L. Hyatt
 2                                               Heath L. Hyatt #54141
 3                                               Kevin J. Hamilton #15648
                                                 Margo S. Jasukaitis #57045
 4                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 5                                               Seattle, WA 98101-3099
                                                 Telephone: 206.359.8000
 6                                               Facsimile: 206.359.9000
                                                 Email: HHyatt@perkinscoie.com
 7                                               Email: KHamilton@perkinscoie.com
                                                 Email: MJasukaitis@perkinscoie.com
 8
                                                 Attorneys for Defendant
 9                                               Amazon.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF APPEARANCE                                                 Perkins Coie LLP
      (No. 2:21-cv-00007-BLR) –2                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     151117304.1                                                       Fax: 206.359.9000
